Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-19-00817-CV

                         In the Interest of R.J.G. and J.A.G., Children

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 1982-CI-10537
                         Honorable Karen H. Pozza, Judge Presiding

       BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED. See TEX. R. APP. P. 5, 42.3(c); Zayas v. Denson, No. 04-18-00373-CV, 2018 WL
3551193, at *1 (Tex. App.—San Antonio July 25, 2018, no pet.) (dismissing an appeal for failure
to pay the filing fee).

       SIGNED January 15, 2020.


                                                _________________________________
                                                Irene Rios, Justice